Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “means for replenishing the watercourse” as recited in claim 7, the “water pumping system” as recited in claim 8, the flow control system” as recited in claim 10, the “sediment monitoring system” as recited in claim 11, the “screen” as recited in claim 13, the “fish diversion structure” as recited in claim 14, the “overflow management system” as recited in claim 15, and the “flushing means” as recited in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to because:
Text matter should only be included in the drawings where absolutely necessary.  Therefore, the text matter should be removed from Figs. 1 - 5 because the type of view (i.e. top view, side view) associated with each drawing is described in Brief Description of the Drawings section of the specification.
Regarding Fig. 1, it is unclear what portion of the line associated with reference character “6” is the pipeline and what portion of the aforementioned line is the lead line.  Therefore, it is unclear whether the pipeline extends on both sides of the intake “4” or if the pipeline only extends from the intake “4” to the distal end “18”.
The cross-sectional view illustrated in Fig. 5 requires appropriate cross hatching to illustrate the material(s) of which the various structural elements are composed.
Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever reference characters are inserted. Hatching must be at a substantial angle to the surrounding axes or principal lines, preferably 45°. A cross section must be set out and drawn to show all of the materials as they are shown in the view from which the cross section was taken. The parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be hatched. The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is illustrated in cross section. The hatching of juxtaposed different elements must be angled in a different way. In the case of large areas, hatching may be confined to an edging drawn around the entire inside of the outline of the area to be hatched. Different types of hatching should have different conventional meanings as regards the nature of a material seen in cross section.  37 CFR 1.84(h)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Page 3, line 26 - page 4, line 10, page 6, lines 12 - 19, page 8, lines 7 - 8 and 13 - 15, page 11, lines 11 - 18, page 11, line 24 - page 12, line 2, and page 14, lines 4 - 21 are better suited for the Background of the Invention section of the specification because the aforementioned passages describe the current state of the art.
The Detailed Description of the Invention section of the specification should refer to each specific figure at least once.  
Claim Objections
Claims 17, 21, and 22 are objected to because of the following informalities:  
Regarding claim 17, “a water body” as recited in line 6 should be changed to “the water body”.
In line 1 of claim 21, Examiner suggests changing “the additional step” to “an additional step”.
In line 1 of claim 22, Examiner suggests changing “Use of the sediment control system” to “A method of using the sediment control system”.  Similar changes should be made in claims 23 - 26.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a low turbulence zone” as recited in line 4 renders the claim indefinite because “low turbulence” is subjective and does not clearly define a specific amount of turbulence.  Claim 17 contains a similar error.
Regarding claim 2, it is unclear whether “a pipeline” as recited in line 1 refers to the pipeline recited in claim 1, from which claim 2 depends, or if it represents an additional structural limitation.  For purposes of examination the pipeline as recited in claims 1 and 2 have been interpreted as referring to the same structural element.
Regarding claim 23, the use of the term “safely” renders the claim indefinite because “safely” can be interpreted differently (i.e. below EPA concentration limits or below a predetermined flow rate).  Therefore, it is not possible for Examiner to determine the metes and bounds of the claim.
There is insufficient antecedent basis for the following limitations in the claims:
Claim 1, line 3:  “the pipeline”
Claim 2, line 2:  “the bottom”
Claim 2, line 3:  “the water reservoir”
Claim 4, line 2:  “the edge”
Claim 4, line 4:  “the bottom”
Claim 7, lines 1 - 2:  “the watercourse”
Claim 8, line 2:  “the water reservoir”
Claim 17, line 3:  “the silt-contaminated water”
Claim 17, lines 3 - 4:  “the silt-contaminated streams”.  Examiner has interpreted “silt-contaminated streams” as “one or more silt-contaminated streams”, wherein the “one or more silt-contaminated streams” refers to the “one or more contaminated sources”, as best understood.
Claim 17, line 5:  “the silt-contaminated flow”
Claim 17, line 8:  “the distal end”
Claim 18, line 1:  “the contaminated source”.  The aforementioned limitation has been interpreted as “the one or more contaminated sources”, as best understood by Examiner.
Claim 20, line 2:  “the sediment levels”
Claim 21, lines 1 - 2:  “the contaminated sources”.  The aforementioned limitation has been interpreted as “the one or more contaminated sources”, as best understood by Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 9, 10, 17, 18, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson (US 1,042,792).
Regarding claim 1, Henderson discloses a sediment control system for a silt contaminated source, comprising: an intake system (dam 4; silt traps 1) for reversibly diverting flow from the contaminated source to a pipeline structure (conduit 2) having proximal and distal ends, the pipeline extending from the intake system to a low turbulence zone (downstream of dam 4) within a water body (stream); wherein the distal end of the pipeline further comprises a plurality of discharge outlets (downstream ends of unlabeled pipes associated with valves 2a and 2b) selectively spaced to minimize mixing of the contaminated source flow with the water body (stream) (Figs. 1 and 2; page 1, lines 43 - 71).
Regarding claims 5 and 18, Henderson further discloses the contaminated source is a stream (Fig. 1; page 1, lines 9 - 21).
Regarding claim 7, Henderson further discloses means for replenishing the watercourse (gate valve 2a) (Fig. 2; page 1, lines 55 - 58).
Regarding claim 9, Henderson further discloses the intake system comprises a dam (4) (Figs. 1 and 2; page 1, line 55).
Regarding claim 10, Henderson further discloses a flow control system (wing dams 3) (Fig. 1; page 1, lines 45 - 46 and lines 72 - 78).
Regarding claims 17 and 22, Henderson discloses a method of controlling sediment in a water body fed by one or more contaminated sources, comprising the following steps: diverting a portion of the silt-contaminated water of at least one of the silt-contaminated streams into an intake system (4, 1);  transferring the silt-contaminated flow into a pipeline (2) extending from the intake system to a low turbulence zone (downstream of dam 4) within a water body (stream); and discharging the silt-contaminated flow through a plurality of selectively spaced discharge openings (downstream ends of unlabeled pipes associated with valves 2a and 2b) in the distal end of the pipeline (Figs. 1 and 2; page 1, lines 43 - 71).
Regarding claim 21, Henderson further discloses replenishing the contaminated source (stream) with water piped (via the unlabeled pipe associated with gate valve 2a) from the water body (water reservoir) (Fig. 2; page 1, lines 55 - 58).

Claims 1, 5 - 11, 14, 17 - 19, 21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French (US 6,575,662).
Regarding claim 1, French discloses a sediment control system for a silt contaminated source, comprising: an intake system (water exchange unit 30) for reversibly diverting flow from the contaminated source (estuary, lagoon, or embayment 14) to a pipeline structure (conduit 32) having proximal and distal ends, the pipeline extending from the intake system to a low turbulence zone within a water body (ocean 18); wherein the distal end of the pipeline further comprises a plurality of discharge outlets (openings in a diffuser pipe, not shown; col. 6, lines 36 - 44) selectively spaced to minimize mixing of the contaminated source flow with the water body (Figs. 1 and 2; abstract; col. 3, lines 21 - 38; col. 6, lines 36 - 44).
Regarding claims 5 and 18, French further discloses the contaminated source is selected from a group comprising a stream and a community storm drain (stormwater channel) (Fig. 1).
Regarding claims 6 and 19, French further discloses the water body is an ocean (18) (Figs. 1 and 2; abstract; col. 3, lines 23 - 25).
Regarding claims 7 and 8, French further discloses means for replenishing the watercourse comprising a water pumping system (pump assembly 34) (Fig. 2; col. 3, lines 39 - 48).
Regarding claim 9, French further discloses the intake system is a dam (barrier island 20) (Figs. 1 and 2; col. 3, lines 23 - 25).
Regarding claim 10, French further discloses the intake system further comprises a flow control system (computer management system, not shown) (col. 5, lines 30 - 59).
Regarding claim 11, French further discloses the intake system further comprises a sediment monitoring system (sensor array measures turbidity) (co. 5, lines 30 - 32).
Regarding claim 14, French further discloses a fish diversion structure (inlets 24) to allow fish to bypass the intake system (Fig. 1; col. 3, lines 25 - 26).
Regarding claim 17, French discloses a method of controlling sediment in a water body fed by one or more contaminated sources comprising the following steps: diverting a portion of the silt-contaminated water (water in estuary, lagoon, or embayment 14) of at least one of the silt- contaminated streams into an intake system (30); transferring the silt-contaminated flow into a pipeline (32) extending from the intake system to a low turbulence zone within a water body (18); and discharging the silt-contaminated flow through a plurality of selectively spaced discharge openings (openings in a diffuser pipe, not shown; col. 6, lines 36 - 44) in the distal end of the pipeline (Figs. 1 and 2; abstract; col. 3, lines 21 - 38; col. 6, lines 36 - 44).
Regarding claim 21, French further discloses replenishing the contaminated sources with water piped (32) from the water body (18) (col. 3, lines 32 - 45).
Regarding claim 22, French discloses use of the sediment control system of claim 1 for reducing silt contamination in a stream (stormwater channel) (Fig. 1).
Regarding claim 24, French further discloses use of the sediment control system of claim 1 for storm drain discharge (stormwater channel) (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Armstrong (CA 2100439).  Henderson discloses all of the claim limitations except submersion means for maintaining the distal end of the pipeline near the bottom of the water reservoir, the submersion means comprising one or more concrete weights.  Armstrong teaches submersion means comprising one or more weights (bricks) for maintaining the distal end of a pipeline near the bottom of a water reservoir (Figs. 1 - 3; abstract).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the submersion means comprising weights as taught by Armstrong to maintain the distal end of the pipeline in a fixed position relative to the floor of the body of water.  Henderson in view of Armstrong fails to explicitly teach the bricks are concrete, but Examiner takes the position that it is well known in the art to make bricks out of concrete.  The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over French in view of Armstrong (CA 2100439).  French discloses all of the claim limitations except submersion means for maintaining the distal end of the pipeline near the bottom of the water reservoir, the submersion means comprising one or more concrete weights.  Armstrong teaches submersion means comprising one or more weights (bricks) for maintaining the distal end of a pipeline near the bottom of a water reservoir (Figs. 1 - 3; abstract).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the submersion means comprising weights as taught by Armstrong to maintain the distal end of the pipeline in a fixed position relative to the floor of the body of water.  French in view of Armstrong fails to explicitly teach the bricks are concrete, but Examiner takes the position that it is well known in the art to make bricks out of concrete.  The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over French in view of Tsuchiya et al. (US 2002/0146286).  French discloses all of the claim limitations except a floating horizontal pipeline portion extending from the edge of the water body to a position vertically above the low turbulence zone, and a submerged vertical pipeline portion extending from the floating portion to the discharge outlets.  Tsuchiya teaches a floating horizontal pipeline portion (discharge tube 70 adjacent float 75) extending from the edge (top edge) of the water body to a position vertically above the low turbulence zone (water path 80), and a submerged vertical pipeline portion (vertical portion of discharge tube 70 located above discharge port 78) extending from the floating portion to the discharge outlet (Fig. 12; paragraphs 0011 and 0014).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the floating horizontal pipeline portion and the submerged vertical pipeline portion as taught by Tsuchiya to maintain the portion of the pipeline adjacent the intake system at the water surface, thereby making it easier to perform maintenance on the pipeline.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over French.  The embodiment of Fig. 1 of French discloses all of the claim limitations except a flow directional control valve.  The embodiment of Fig. 5 of French teaches a flow directional control valve (valved pipe 152 would inherently include a valve) (Figs. 5 and 6; col. 11, lines 16 - 20) to permit flow to occur in a plurality of directions.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed in the embodiment of Fig. 1 of French with the flow directional control valve as taught in the embodiment of Fig. 5 of French to permit flow to occur selectively in a plurality of directions.  

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over French in view of Hung (US 4,343,696).  
Regarding claim 13, French discloses all of the claim limitations except a screen for removing large granular particles and debris.  Hung teaches a screen (13) for removing large granular particles and debris (Figs. 1 and 2; col. 2, lines 6 - 8).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the screen as taught by Hung to prevent large particles and debris from clogging the pipeline.
Regarding claim 16, French discloses all of the claim limitations except flushing means for clearing residual sediment from the pipeline.  Hung teaches flushing means (valves 25, angle valve 25a) for clearing residual sediment from the pipeline (pipe 2) (Fig. 1; col. 2, lines 28 - 30) to prevent clogging of the pipe.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by French with the flushing means as taught by Hung to prevent sediment from clogging the pipeline which would reduce the efficiency of the sediment control system.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over French in view of Strong (US 528,823).  French discloses all of the claim limitations except an overflow management system.  Strong teaches an overflow management system (catch basin U) (Fig. 2; page 2, lines 93 - 95) to prevent injury to the dam by the overflow water.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the overflow management system as taught by Strong to prevent damage to the dam caused by overflow water.

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over French in view of Berger (US 2011/0233140).  French discloses all of the claim limitations except use of the sediment control system of claim 1 for safely discharging contaminated industrial sources and industrial effluent settlement.  Berger teaches a sediment discharge system for safely discharging contaminated industrial sources (construction sites, industrial sites) and industrial effluent settlement (industrial effluent) (paragraph 0008).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the contaminated industrial sources and industrial effluent settlement as taught by Berger for the storm drain discharge as disclosed by French as a design consideration to provide additional uses for the sediment control system.  The substitution of one known element (a sediment control system for discharging contaminated industrial sources and for industrial effluent settlement as taught by Berger) for another (a sediment control system for storm drain discharge as disclosed by French) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). 

Claims 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over French in view of Way (US 2,672,982).  
Regarding claims 23 and 25, French discloses all of the claim limitations except use of the sediment control system of claim 1 for safely discharging contaminated industrial sources and industrial effluent settlement.  Way teaches a sediment discharge system for safely discharging contaminated industrial sources and industrial effluent settlement (industrial operations) (col. 1, lines 13 - 17).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the contaminated industrial sources and industrial effluent settlement as taught by Way for the storm drain discharge as disclosed by French as a design consideration to provide additional uses for the sediment control system.  The substitution of one known element (a sediment control system for discharging contaminated industrial sources and for industrial effluent settlement as taught by Berger) for another (a sediment control system for storm drain discharge as disclosed by French) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). 
Regarding claim 26, French discloses all of the claim limitations except the use of the sediment control system of claim 1 for mine tailings settlement.  Way teaches a sediment control system for mine tailings settlement (byproducts of coal mining and quarrying) (col. 1, lines 13 - 17).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the mine tailings settlement as taught by Way for the storm drain discharge as disclosed by French as a design consideration to provide additional uses for the sediment control system.  The substitution of one known element (a sediment control system for mine tailings settlement as taught by Way) for another (a sediment control system for storm drain discharge as disclosed by French) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
5/20/2022